Citation Nr: 0932551	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  97-24 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for exogenous obesity.

2.  Entitlement to service connection for type 2 diabetes 
mellitus to include as secondary to exogenous obesity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 
1974. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the Veteran's claims for 
service connection for obesity and diabetes mellitus.  The 
Veteran disagreed and perfected an appeal.

In decisions dated January 2000 and August 2003, the Board 
remanded the claims for further evidentiary development.  In 
a January 2005 decision, the Board denied the Veteran's 
claims.  The Veteran appealed the decision to the Court of 
Appeals for Veterans Claims (Court).  The Court remanded the 
claims to the Board in a July 2006 Order.  In a July 2007 
decision, the Board remanded the claims for further 
procedural and evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Clarification of issue on appeal

The Veteran has contended that his obesity should be 
service connected because he gained more than 100 pounds 
during service and he has continued to be obese since 
service.  Service connection may be granted for 
disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  In order to 
establish service connection for a claimed disorder, 
there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of 
a disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  
In terms of Hickson, the Veteran claims that element (1) is 
met by the VA diagnosis of exogenous obesity; element (2) is 
met by the diagnosis of exogenous obesity during service; and 
element (3) is demonstrated by the chronic nature of that 
obesity from his service to the present day.  Indeed, the 
Veteran has argued in his August 2009 brief, that an April 
2008 VA examiner's opinion that "obesity is a chronic 
disease" is medical evidence of continuity of symptomatology 
that supports a finding service connection.  See August 2009 
brief at pages 2-3.  The Board observes that the mere fact of 
an in-service injury is not enough; there must be evidence of 
a chronic disability resulting from that injury.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. See 38 C.F.R. § 3.303(b) (2008).  Here, 
the Veteran contends that because the April 2008 examiner 
characterized obesity as a "chronic disease," then service 
connection follows.
The Board's January 2005 denial noted the chronic nature of 
the Veteran's obesity since service.  The Board concluded 
that the determining issue is whether it is a disability for 
VA purposes in and of itself.  The January 2005 decision 
stated, in pertinent part:
The medical evidence does not suggest that the 
Veteran's weight gain or his current obesity 
constitutes or is a manifestation of a chronic 
disability. . . . Absent competent evidence which 
suggests that the Veteran's obesity constitutes a 
chronic disability, the Board has no basis on which 
to consider that Veteran's obesity as more than a 
medical finding or symptom.  It is understood that 
symptoms alone, without a finding of an underlying 
disorder, cannot be service connected.  Sancehz-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).
That decision was remanded by the Court with the 
direction to consider the question of "whether obesity 
is a disability for VA compensation purposes."  
As noted above, the Veteran has been diagnosed during service 
and by VA examiners with exogenous obesity.  Elementary 
research has revealed that there are two general 
classifications of obesity: exogenous and endogenous.  
Exogenous obesity is defined as "obesity due to 
overeating."  See Dorland's Illustrated Medical Dictionary, 
30th Edition (2003) at page 1297.  Endogenous obesity is 
defined as "obesity due to metabolic (endocrine) 
abnormalities or genetic defects that affect the synthesis of 
enzymes involved in intermediate metabolism."  Id at 1297.  
In this case, the Veteran has occasionally described his 
obesity condition as "morbid obesity."  The Board notes 
that other medical evidence also includes the occasional use 
of the term.  However, morbid obesity is defined as "the 
condition of weighing two or three, or more, times the ideal 
weight; so called because it is associated with many serious 
and life-threatening disorders (diabetes mellitus, 
atherosclerosis, hypertension, pickwickian syndrome, etc.)."  
Id at 1297.  The term "morbid obesity" appears to be a term 
of degree and not a term like exogenous which describes a 
particular cause or etiology.  Thus, the term "morbid 
obesity" does not advance the cogent discussion of the issue 
presented.
In this case, use of the term obesity is only relevant to 
exogenous obesity.  In view of the definitions stated above, 
it appears that discussion or argument regarding "metabolic 
(endocrine) abnormalities or genetic defects that affect the 
synthesis of enzymes involved in intermediate metabolism," 
is immaterial because such discussion addresses a condition 
not diagnosed in this case.  The issue under consideration 
here is whether "obesity due to overeating" is a disability 
for VA compensation purposes. 
With the issue restated, the Veteran's argument can be 
couched in a different way: I overate during service and I 
have continued to overeat since discharge.  Indeed, record 
evidence includes a July 1974 service treatment record entry 
which states that the Veteran told the examiner that he was 
trying to lose weight, but that working on the mess decks and 
being around food was too much of a temptation; "if they put 
me around that food, it's all over."  Thus, the Veteran's 
contention may be further refined that a Hickson analysis 
would show that element (1) is satisfied by a diagnosis of 
obesity due to overeating; element (2) is satisfied by a 
diagnosis during service of obesity due to overeating; and, 
element (3) is satisfied because the April 2008 VA examiner's 
opinion is that obesity due to overeating is a chronic 
disease.
As discussed below, the Board remands the claim for 
clarification of the April 2008 VA examiner's opinion.
Reasons for remand
Stegall 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to send the Veteran all 
legally required notice and to afford the Veteran with a 
physical examination which would be the basis for medical 
opinions.  The record indicates that the Veteran was provided 
with the required notice; however, there is no record that 
the Veteran was ever examined.  Moreover, the July 2007 
remand required an examination by a "VA endocrinologist."  
The examiner who reviewed the Veteran's VA claims file and 
provided the April 2008 opinions did not indicate whether he 
was an endocrinologist.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  
Here, the Board directed that the Veteran be examined by an 
endocrinologist for the purpose of determining the etiology 
of the Veteran's obesity and diabetes mellitus.  The failure 
to provide a requested examination was not in substantial 
compliance with the Board's July 2007 remand.



Barr

The Court in Barr v. Nicholson, 21 Vet. App. 303 (2007), 
found that once VA undertakes the effort to provide an 
examination, it must provide an adequate one.  In this case, 
the opining physician, Dr. S.M., used the term obesity in a 
generic way when it is clear that the Veteran had been 
diagnosed with a specific type of obesity: to wit, exogenous 
obesity.  As noted above, the definitions of the two general 
types of obesity are essentially a recitation of the causes 
of the conditions.  In the Veteran's case, the cause is 
defined as overeating.  Yet, one of Dr. S.M.'s conclusions is 
that the "cause of his [the Veteran's] obesity is unknown."  
That conclusion is incongruent with the diagnoses in the 
medical evidence; if the Veteran has been diagnosed with 
exogenous obesity, then it logically follows - at least to a 
layperson - that the cause is known.  In addition, Dr. S.M. 
has apparently opined that exogenous obesity, or obesity due 
to overeating, is a chronic disease.  This too appears to be 
ill-considered.  These matters need to be clarified by a 
medical professional.

Moreover, although Dr. S.M. has indicated that there is no 
evidence of any metabolic, genetic or endocrine disorder for 
exogenous obesity, the Board observes that all of those 
factors are immaterial to exogenous obesity.  But, Dr. S.M. 
did not indicate whether the medical evidence of record 
includes any potential causes for exogenous obesity.  For 
example, the Veteran's July 1974 purported statement that if 
he were around food it would be too difficult for him to lose 
weight could be evidence of an underlying eating disorder or 
other psychiatric disorder that would include overeating as a 
symptom.  The Board notes that there is no psychological 
finding of any eating disorder, but it is also clear that 
there has been no investigation whether such a disorder could 
be an underlying cause.  If that were the case, then the 
Veteran's obesity condition would be a symptom or component 
of an underlying disorder and the issue would become one of 
secondary service connection.  

In sum, the Board finds that Dr. S.M.'s examination report of 
April 2008 is of little probative value because it provides 
little in the way of rationale or reference to clinical data 
and is inherently incongruent, as demonstrated above.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion"].  The examiner's opinions 
are, in terms of the Court's holding in Barr, inadequately 
supported.

Diabetes direct service connection

The Veteran has contended that his diabetes condition should 
be directly service connected.  No medical examination has 
been completed which addresses the issues of direct service 
connection.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), VA must provide a VA medical examination in service 
connection claims when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

Here, there is a diagnosis of and treatment has been provided 
for type 2 diabetes mellitus, and evidence during service of 
obesity and symptoms which may be attributable to the onset 
of diabetes.  Indeed, the April 2008 examiner's opinion that 
the Veteran's diabetes "is likely related to the obesity," 
and that the Veteran's "severe obesity is a contributing 
factor to the development and progression of the disease 
[diabetes]," is certainly an "indication" that there is a 
relationship between the current diabetic condition and his 
service.  But, as noted above, the April 2008 medical opinion 
is of little probative value.  Thus, the medical evidence is 
insufficient for a decision to be made.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].



Accordingly, the case is REMANDED for the following action:

1.  VBA shall provide the Veteran an 
examination by an appropriate psychiatric 
examiner who shall determine whether the 
Veteran has any mental health disorder 
related to his eating habits.  The 
examiner shall review the Veteran's VA 
claims folder and specifically review the 
Veteran's service treatment records.  Any 
tests or other diagnostic tools deemed to 
be appropriate by the examiner shall be 
conducted.  The examiner's written report 
shall be associated with the Veteran's VA 
claims folder.

2.  Following completion of the foregoing, 
VBA shall provide the Veteran an 
examination by an endocrinologist or other 
appropriate physician who shall review the 
Veteran's VA claims folder prior to 
examination of the Veteran.  The examiner 
shall determine whether the diagnosis of 
exogenous obesity is accurate and provide 
an opinion as to the etiology of the 
condition, including, but not limited to, 
whether any psychological or psychiatric 
disorder has caused the Veteran's 
propensity to exogenous obesity.  If the 
examiner determines that the medical 
evidence does not support a finding that 
it is as likely as not that the Veteran's 
exogenous obesity condition is due to any 
underlying condition, the examiner shall 
state that finding.  The examiner shall 
fully explain how any conclusions or 
opinions were reached.  The examiner's 
written report shall be associated with 
the Veteran's VA claims folder.

3.  VBA shall provide the Veteran with an 
examination by an appropriate VA medical 
practitioner who shall review the 
Veteran's VA claims folder prior to 
examination of the Veteran.  The examiner 
shall provide an opinion whether it is as 
likely as not that the Veteran's diabetes 
mellitus condition manifested during 
service.  If the examiner determines that 
it is as likely as not that the Veteran's 
diabetes mellitus condition manifested 
during service, then the examiner should 
opine whether such manifestation was as 
likely as not due to a disease or physical 
condition incurred during service, such 
as, but not limited to, exogenous obesity.  
The examiner shall fully explain how any 
conclusions or opinions were reached.  The 
examiner's written report shall be 
associated with the Veteran's VA claims 
folder.

4.  After completion of the foregoing, and 
after completion of any further 
development deemed necessary, VBA shall 
readjudicate the Veteran's claim for 
entitlement to service connection for 
exogenous obesity on a direct and, if 
appropriate, secondary basis, and 
adjudicate the Veteran's claim for 
entitlement to service connection for type 
2 diabetes on a direct, and if 
appropriate, secondary basis.  If the 
benefits sought on appeal remain denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




